DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings submitted on July 1, 2019 are objected to because Figures 1, 2a, 2b, 3a, 3b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-6, 9, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “calculating a design of the least one surface of the lens at least partly on the basis of…” (the assumed meaning for purposes of examination), does not reasonably provide enablement for “calculating a design of the least one surface of the lens on the basis of…”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate For example, with respect to claim 1, the claimed “designing of the at least one lens surface on the basis of said displacement information” is not supported by the specification and figures. The specification discloses that the displacement information is one factor in the design of the lens surface but that the design is based on other factors as well such as the user’s prescription data, vertex distance, pantoscopic angle, etc. The specification does support the calculating a design of the least one surface of the lens at least partly on the basis of the displacement information. The same rationale applies to claims 2, 4-6, 9, 13-14. 
Claims 2, 4-5, 7, and 12 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 2, 4-5, the claimed “said calculating comprises…” is vague and indefinite. It is not clear if applicant is claiming the calculating additionally including these steps or if these steps are being substituted for what is claimed in the independent claims (in which case these claims would then not be further limiting). For purposes of examination, the assumed meaning is “said calculating further comprises…”. 
	With respect to claim 7, the claimed “natural head position” and “natural body position” is vague and indefinite. Any head position or body position can inherently be considered as a “natural position”. The intended meaning is therefore not clear. If the intended meaning is “wherein said reference line of sight comprises a line of sight in which the user’s head position and body position provide a line of sight at which the eye of the user is looking straight ahead then claim 8 would then not be further limiting. The claim has been searched to the extent it could be understood. 
	With respect to claim 12, if having the user specific fitting point of claim 1 as being a prism reference point is intended as a limitation (as is herein assumed) then this needs to be more positively and distinctly claimed. For purposes of examination, the assumed meaning is “Method according to claim 1, wherein the user specific fitting point is a prism reference point and wherein said amount of displacement…through the eye’s center and the prism reference point”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8, 10, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altheimer publication number 2010/0141893 (Altheimer’893).
	With respect to claim 1, Altheimer’893 discloses the limitations therein including the following: method for designing, by means of a computer, at least one surface of a lens (abstract); having a reference position representing a primary fitting point (fig 1, paragraphs 0019-0032, 0068-0075, the “draft centration point Bz” and/or the “draft prism reference point Bp” as the claimed “primary fitting point”); the primary fitting point on a reference line of sight (fig 1, both Bz and Bp on lines of sight); a user specific fitting position representing a user specific fitting point of the lens surface determined on the basis of the user (figs 1, 8, paragraphs 0019-0032, 0068-0075, 0148-0151). Specifically, Altheimer’893 discloses that based on user specific information, a shift is performed to provide a shifted reference point such as the circled point on fig 1 below Bp corresponding to the shifted distance “c”. Likewise, Altheimer’893 discloses that based on user specific information, a distance reference point can be shifted to a new distance reference point or a near reference point can be shifted to a new near reference point (fig 1, paragraphs 0019-0032, 0068-0075). Any of the new points derived from the shifting can be considered as the claimed “user specific fitting position representing a user specific fitting point”. Altheimer’893 further discloses obtaining displacement information between the specific fitting position and the reference position (figs 1, 8, paragraphs 0019-0032, 0068-0075, 0148-0151, any of the calculated displacement distances “c”); designing  at least one surface of the lens at least partly on the basis of the displacement information (paragraphs 0022, 0032, 0075). 

	With respect to claim 3, Altheimer’893 discloses determining a design parameter on the basis of displacement information, the design parameter indicating a relative placement between the lens and the face of the wearer (paragraph 0030). 
	With respect to claim 4, Altheimer’893 discloses calculating the design of at least one surface on the basis of the user specific design parameter (paragraph 0030). 
	With respect to claim 5, Altheimer’893 discloses calculating the design of at least one surface at least partly on the basis of surface reference information representing a reference lens surface (paragraphs 0023, 0027, the “draft design” as the “reference lens surface”); and at least partly on the basis of a specific design parameter representing a parameter obtained for the user on the basis of the displacement information (paragraphs 0030, 0050, 0086, “corneal vertex distance” as a “a design parameter” and/or the final determined “distance point” after the shift and/or the final determined “near point” after the shift as a “specific design parameter”). 
	With reference to claim 6, Altheimer’893 further discloses obtaining a lens from the at least one lens surface designed by the step of causing and fitting the lens at a 
	With respect to claims 7-8, Altheimer’893 discloses the reference line of sight comprising a line of sight at which the user’s head position and body position provide a line of sight at which the eye of the user is looking straight ahead i.e. the reference line of sight as a substantially horizontal line (fig 1, paragraph 0078, the line of sight through Bz). 
	With respect to claim 10, Altheimer’893 further discloses the amount of displacement as a difference between a height of the user specific fitting position and the height of the reference position (paragraphs 0018, 0038-0048, 0079, 0083). 
	With respect to claim 13, Altheimer’893 discloses a system for designing a lens as claimed (abstract and see rejection of claim 1 above). 
	With respect to claim 14, Altheimer’893 discloses a design parameter obtaining entity for designing at least one surface of a lens for a user (figs 1, 8, paragraphs 0019-0032, 0068-0075, 0148-0151); with obtaining means to obtain design parameter information (abstract, paragraph 0068 i.e. a computer to obtain designing information); and communication means to communicate the information to a designing entity (abstract, paragraph 0068). Applicant is merely claiming “A design parameter obtaining entity” which inherently can be any computer that can receive and send information. Applicant is therefore not claiming the specific information being acquired as part of the “entity” i.e. any information can inherently be acquired by the “parameter obtaining entity”. Likewise applicant is merely claiming “parameter obtaining entity” and therefore not claiming the actual designing of the lens. As such the specific information being 
	With respect to claim 15, Altheimer’893 further discloses the design parameter entity including at least one of a measuring device and a computer entity for acquiring the displacement information (abstract, paragraphs 0068). 
	With respect to claim 16, Altheimer’893 further discloses a computer program to execute the steps as claimed (abstract, paragraph 0068 and see rejection of claim 1). 
	With respect to claim 17, Altheimer’893 further discloses a lens obtainable by the claimed method (abstract and see rejection of claim 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altheimer publication number 20100141893 (Altheimer’893). 
With respect to claim 9, Altheimer’893 discloses the data that’s being used to determine the displacement distance calculation being sent to a lens surface design device (paragraph 0068) but does not specifically disclose the calculated displacement distance itself being sent from one computer to another. However, as stated in applicant’s specification, “As also anticipated, the method can also be executed in one single device, i.e. it is not necessary to have a client-server configuration” (paragraph 0054 of applicant’s printed publication).  Having the displacement information first being calculated on one computer and then being sent to a second design computer or having all of the aforementioned being performed on a single computer would be an obvious matter of design choice in calculating and designing the individualized surface of the lens for the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the displacement information as being sent to a lens surface design device since it would be an obvious matter of design choice to have the displacement calculation being performed on one computer and then being 
With respect to claim 11, Altheimer’893 discloses as is set forth above including disclosing the displacement being determined by height difference amounts in the location of the primary fitting point and the user specific fitting point (see rejection of claim 1 above) but not by angles between the lines of sight produced by each. However, Altheimer’893 further discloses that the displacement can be determined based on linear measurements or angles (paragraphs 0014, 0018) and specifically that the angle of view can be used to determine user specific information (paragraph 0018). An angle of view is known in the art to be angle formed between a line of sight in a horizontal direction relative to a line of sight specific to the user passing through a fitting point and eye center. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the displacement information determined based on an angle between a user specific line of sight and a reference line of sight since Altheimer’893 discloses that angular information and angles of view can be used for the purpose of providing an alternative accurate means of determining user specific information of the lens wearer. 
With respect to claim 12, Altheimer’893 discloses and teaches as is set forth above (see rejection of claims 1 and 11 above) and further discloses that the user specific fitting point can be a prism point providing a prism point line of reference (fig 1, paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the displacement amount being determined based on an angle between a prism point line of sight and a reference line of sight since 
Examiner’s Comments
	With respect to claim 14, for applicant’s information, even if the claim was written in a manner to provide patentable weight to all of the limitations, Altheimer’893 discloses the specific information being obtained (see rejection of claim 1 above) and the designing of a lens based on the specific information (see rejection of claim 1 above) and the “communication means to communicate the displacement information to a design entity” i.e. sending the displacement information from one computer to a separate designing computer would be obvious to one of ordinary skill in the art for the same reasoning set forth in the 103 rejection by Altheimer’893 as to claim 9 above.  
Prior Art Citations
	 Altheimer publication number 2012/0002161, Suzuki publication number 2011/0211159, Wada publication number 2011/0157549, Altheimer publication number 2010/0309428, and Shirayanagi patent number 6,193,370 are being cited herein to show methods, design parameter obtaining entities, computer programs, and lenses that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 4, 2021